Citation Nr: 0017695	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left eye disorder, 
characterized as sarcoid uveitis.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel











INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran served on active duty from January 1979 
to January 1983. 

In addition, the Board notes that the claims file contains a 
May 1999 letter from the AMVETS indicating that, as the 
veteran wished to continued with his appeal against AMVETS' 
advice and counsel, they were canceling their representation 
of the veteran and withdrawing their power of attorney.  As 
such, the AMVETS' representation of the veteran is deemed 
withdrawn.  See 38 C.F.R. §§ 20.602 (1999).


REMAND

In this case, the veteran contends in his April 1999 
substantive appeal that, seven months after his discharge 
from service in January 1983, he was diagnosed with left eye 
sarcoidosis, which was treated with medication.  The further 
contends that, as his condition worsened over time, he 
underwent surgery for his left eye disorder in 1986 at the 
Lakeside VA Medical Center (VAMC).

The evidence tends to support the veteran's contention.  
Specifically, although the veteran's service medical records 
are negative for any complaints of, or treatment for, any 
left eye problems or disorders, medical records from the 
Lakeside VAMC dated from October 1986 to November 1986 
indicate the veteran was first diagnosed with sarcoidosis 
three years prior, and had experienced recurrent bouts of 
progressively worsening left eye uveitis for the previous two 
years.  On October 31, 1986, he underwent left eye pars plana 
lensectomy and vitrectomy, which was apparently performed at 
the Northwestern Memorial Hospital.  Upon discharge, the 
diagnosis was left eye sarcoid uveitis.  However, the Board 
notes that the record is devoid of any medical records 
confirming that the veteran was in fact diagnosed with 
sarcoidosis on or about October 1983.  A December 1997 VA 
examination report notes the veteran's diagnosis was 
edematous cornea with MCE opaque cornea, precluding view of 
the anterior chamber of the eye. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain diseases, such as sarcoidosis, if they become 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The threshold question which must first be answered 
is whether a claimant has presented a well-grounded claim of 
entitlement to service connection.  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The U.S. Court of Appeals for Veterans Claims held that, when 
the Secretary is on notice that relevant evidence may exist 
or could be obtain, which if true, would make the claimant's 
claim plausible, the Secretary has an obligation under 
38 U.S.C.A. § 5103(a) to assist the claimant in understanding 
how to file for benefits and what evidence is required.  See 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  In this 
veteran's case, given that sarcoidosis is one of the 
presumptive diseases listed under sections 3.307 and 3.307, 
and given that the October 1986 medical records from the 
Lakeside VAMC indicate that the veteran was first diagnosed 
with sarcoidosis during the prior three years, which places 
the veteran's original diagnosis to within a year of his 
discharge from service, the Board finds that the case must be 
remanded to RO in order to notify the veteran of the need to 
submit any medical records supporting the reported 1983 
diagnosis of sarcoidosis.  Additionally, the RO should notify 
the veteran that his treatment records from the Northwestern 
Memorial Hospital are not included in his claims file, and 
should suggest to the veteran that he submit such records 
because they may assist him in well grounding his claim for 
service connection.  See 38 U.S.C.A. § 5103(a); see generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should notify the veteran 
that, although the 1986 treatment 
records from the Lakeside VAMC note he 
was first diagnosed with sarcoidosis in 
1983, the record is devoid of any 
medical evidence supporting or 
demonstrating such diagnosis of 
sarcoidosis in 1983.  As well, RO should 
notify the veteran that the record does 
not contain his treatment records from 
the Northwestern Memorial Hospital.  The 
RO should advise the veteran to submit 
the above records because they may 
assist him in well grounding his claim 
for service connection.

2.  The RO should then, in light of any 
additional evidence, readjudicate the 
issue of entitlement to service 
connection for a left eye disorder, 
characterized as sarcoid uveitis.  If, 
after readjudication of the issue on 
appeal, the benefits sought remain 
denied, the veteran should be furnished 
a supplemental statement of the case 
which addresses any additional evidence 
presented by the veteran.  Subsequent to 
the issuance of the supplemental 
statement of the case, the veteran 
should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



